Case 4:19-cr-00160-SDJ-KPJ Document 171 Filed 12/12/19 Page 1 of 2 PageID #: 501




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           § CRIMINAL ACTION NO. 4:19cr160
                                                 §
DAVID CHRISTOPHER CYS (1)                        §
NICOLE RENE MARTINEZ (2)                         §
RAFAEL RAMIREZ (3)                               §
JONATHAN CHAVEZ (10)                             §
CECILIA PULIDO-MORALES (11)                      §
ANICETO GONZALEZ (12)                            §
RICARDO CARBAJAL (13)                            §


                               AMENDED PRE-TRIAL ORDER

      This case is set for Final Pre-Trial Conference on       March 2, 2020,         at 9:00 a.m.
in Courtroom #105, United States Courthouse, 7940 Preston Road, Plano, Texas, at which time the
case will either proceed to Jury Selection and Trial, or a date will be set for Jury Selection and
Trial.
                   13                                         March 2, 2020          43891


      The following deadlines shall apply in this case.

      January 27, 2020           Any motion to suppress evidence shall be filed with the court.


      February 10, 2020          Any motion for continuance shall be filed with the court.


      February 21, 2020          Counsel for the Government shall deliver to counsel for
                                 Defendant(s) proposed jury instructions.


      February 10, 2020           Notification of a plea agreement shall be by email, hand delivery
       By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                 the plea. Notification that the case will proceed to trial may be by
                                 email or telephone. After this deadline, no plea agreement will
                                 be honored by the court, and Defendant may not receive a
                                 points reduction for acceptance of responsibility.
Case 4:19-cr-00160-SDJ-KPJ Document 171 Filed 12/12/19 Page 2 of 2 PageID #: 502




     February 24, 2020         If the parties do not notify the Court of a plea agreement as
                               provided above, defense counsel shall deliver to counsel for the
                               Government any additional jury instructions desired by
                               Defendant(s). If two or more Defendants are represented by
                               separate counsel, their submission must be made jointly.

     February 24, 2020         Counsel for Defendant(s) and counsel for the Government shall
                               confer to determine which jury instructions can be agreed upon.

     February 24, 2020         Parties shall file any motions in limine and any other pretrial
                               motions.


     February 24, 2020         Counsel for the Government and counsel for the Defendant(s) shall:



           A.   Jointly file agreed upon instructions;

           B.   Each file any proposed instructions that were not agreed upon, citing the authority
                for each instruction. (Any party seeking to file proposed jury instructions after the
                deadline may do so only with leave of Court.);

           C.   Each file any objections to the other’s proposed jury instructions. Objections must
                be written, specific, cite authority, and include any alternate instructions counsel
      .         deem more appropriate;

           D.   Each file proposed voir dire questions;

           E.   If counsel believes that a written response to a particular motion in limine is
                needed, file it as soon as possible;

           F.   Each provide the court a list of witnesses, a list of exhibits anticipated to be
                introduced during trial, and a copy of each marked exhibit. All exhibits to be used
                for trial shall be pre-marked numerically and in succession. (Groups of exhibits
                pertaining to the same subject matter, such as photos of same scene, may, at
                counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.) Counsel shall
                provide the Court the original and two (2) copies of each list and marked exhibit.

          So ORDERED and SIGNED this 12th day of December, 2019.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE
